DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

In regard to claim 1; KELLY, Pub.No.: US 20120049533 A1, in view of Davenport et al., Patent No.: US 4749156 A., taken either individually or in combination with other prior art of record fails to teach or render obvious “A gliding parachute/kite, comprising: a wing comprised of flexible material and having a first transverse edge and a second transverse edge; a set of suspension lines adapted for coupling a load to the wing, such that the coupling is configurable in any one of a plurality of possible states based on relative lengths of the suspension lines; wherein the plurality of possible states comprises: 
a first state in which the wing is deformed during flight with more deformation towards the first transverse edge compared to the second transverse edge,  wherein the deformation is sufficient to cause the first transverse edge to be a leading edge and the second transverse edge to be a trailing edge relative to a free stream; and 
a second state in which the wing is deformed during flight with more deformation towards the second transverse edge compared to the first transverse edge, wherein the deformation is sufficient to cause; the second transverse edge to be the leading edge and the first transverse edge to be the trailing edge relative to the free stream.”. 

Prosecution of the amended claims revealed that some of the elements may not have been disclosed by any prior art as a whole. There are some prior art which provides “a parachute /kite system”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the amended independent claim1 limitations. 

Therefore, applicant’s arguments, see Applicant Arguments/Remarks pages 9-15, filed on 05/10/2022, with respect to claims 1 -30 have been fully considered and are persuasive;
- The rejection of claims 1 - 30 under 35 USC § 112(b) have been withdrawn,  
- The rejection of claims 1 - 30 under 35 USC § 103 have been withdrawn. 

Some of the closest prior art found on search which all are fail to disclose above limitations;

KELLY; PATRICK D., US 20120049533 A1, BUOYANT AIRBARGE AND SPINNAKER SAIL COMBINATIONS FOR GENERATING ELECTRIC POWER FROM WIND;
Remarks: Discloses systems using buoyant aircraft , "airbarges", and spinnaker sails (horizontal parachutes with tethering systems),  with  large, wide, and flat shapes which combine various traits of kites, manta rays, and "flying wing" aircraft. 
However, fails to disclose the claim elements at step 1 above.

Davenport; David C. et al., US 4749156 A, Lifting Aerial Load Suspending Device;
Remarks: Discloses a self flexible, multicellular aerial device of significantly improved performance for the lifting or gliding of a load attached to and suspended from the device by suspension means.
However, fails to disclose the claim elements at step 2 above.

BERTHOMME SYLVAIN, WO 9005663 A1, KITE FRAME WITH INFLATABLE COMPARTMENT WING;
Remarks: Discloses a self-gliding wing-type kite frame used  in wind-driven craft comprising a wing composed of inflatable compartments placed side by side, having air inlets and interconnected by their lateral sides and suspension cords.
However, fails to disclose the claim elements at step 1 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-30 are allowed;
Claim 1 is allowed independent claim.
Claims 2-30 are allowed due to dependencies to the allowed claim 1.

Invention Drawings: 
   
    PNG
    media_image1.png
    885
    697
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    857
    474
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    667
    468
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    756
    568
    media_image4.png
    Greyscale
                
    PNG
    media_image5.png
    866
    582
    media_image5.png
    Greyscale
      
    PNG
    media_image6.png
    641
    847
    media_image6.png
    Greyscale
           
                                     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665